Name: Political and Security Committee Decision Atalanta/2/2009 of 21Ã April 2009 on the acceptance of third StatesÃ¢ contributions to the EuropeanÃ Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (Atalanta)
 Type: Decision
 Subject Matter: criminal law;  cooperation policy;  natural environment;  politics and public safety;  European construction;  maritime and inland waterway transport;  Africa
 Date Published: 2009-04-30

 30.4.2009 EN Official Journal of the European Union L 109/52 POLITICAL AND SECURITY COMMITTEE DECISION ATALANTA/2/2009 of 21 April 2009 on the acceptance of third States contributions to the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (Atalanta) (2009/356/CFSP) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third subparagraph of Article 25 thereof, Having regard to Council Joint Action 2008/851/CFSP of 10 November 2008 on a European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (1) (Atalanta), and in particular Article 10(2) thereof on the participation by third States, Whereas: (1) The EU Operation Commander held Force Generation and Manning Conferences on 17 November 2008, 16 December 2008 and 19 March 2009. (2) Following recommendations on a contribution from Norway by the EU Operation Commander and the EU Military Committee (EUMC), the contribution from Norway should be accepted. (3) In accordance with Article 6 of the Protocol on the position of Denmark annexed to the Treaty on European Union and to the Treaty establishing the European Community, Denmark does not participate in the elaboration and implementation of decisions and actions of the European Union which have defence implications, HAS DECIDED AS FOLLOWS: Article 1 Third States contributions Following the Force Generation and Manning Conferences, the contribution from Norway shall be accepted for the EU military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (Atalanta). Article 2 Entry into force This Decision shall take effect on the day of its adoption. Done at Brussels, 21 April 2009. For the Political and Security Committee The Chairperson I. Ã RÃ MEK (1) OJ L 301, 12.11.2008, p. 33.